Citation Nr: 1530585	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  13-35 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bipolar chemical disorder.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to an effective date earlier than January 12, 2007 for the grant of service connection for PTSD

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to June 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the RO in Washington, DC which granted service connection for PTSD and assigned an initial 30 percent evaluation, effective January 12, 2007.  In an April 2013 notice letter, the Veteran was notified that the claim for service connection for bipolar chemical disorder was not reopened and remained denied. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The Veteran attempted to appoint the American Legion via a VA Form 21-22 submitted in April 2013.  However, it was signed by a representative from Florida Department of Veterans' Affairs.  Nonetheless, it was not acknowledged by VA and the Veteran later revoked representation in a statement received in December 2013.  Accordingly, the Veteran is proceeding unrepresented.

In April 2013, the RO granted service connected for bilateral hearing loss, rated as noncompensable effective July 15, 2011.  In April 2014, the Veteran requested a higher rating and in a July 2014 rating decision, the RO continued the noncompensable rating.  According to a June 2015 statement, the Veteran is requesting an increased rating for his service connected bilateral hearing loss.  This claim has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bipolar chemical disorder, an earlier effective date for the grant of service connection for PTSD, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire initial rating period, the Veteran's PTSD has more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: chronic sleep impairment with nightmares, irritability, anxiety, depression, and mild memory loss.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, notice was provided to the Veteran in February 2008, prior to the initial adjudication of the claim in April 2011.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Further, this issues comes before the Board on appeal from the decision which also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim that were granted. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, Social Security Administration (SSA) records, VA examination reports, and lay statements.  The Board also notes that the Veteran indicated he receives SSA benefits as a result of his PTSD.  Limited medical documentation associated with the SSA benefits disability determination has been obtained and correspondence dated in 2012 from SSA indicates that associated medical records have been destroyed.  In this case, there is no reasonable possibility that any additional SSA records would substantiate the Veteran's claim for a higher disability rating for VA purposes.  To be awarded the next higher rating for his service-connected PTSD, the evidence must show specific findings concerning current symptomatology.  Any SSA examination in 1999 or earlier that may have occurred for the purpose of establishing SSA disability status for the Veteran's PTSD would not provide the information necessary to verify the Veteran's current VA claim for a higher rating for his service-connected PTSD.  Moreover, the VA and private treatment records as well as VA examination reports contained in the Veteran's claims file are sufficient to decide his claim on appeal because they contain contemporaneous, objective clinical findings concerning his service-connected PTSD symptomatology. 

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in August 2010 with a March 2011 addendum and in February 2013.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue of higher initial rating for PTSD.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted physical and psychiatric examinations, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159. 

Disability Ratings Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's service-connected PTSD is evaluated as 30 percent disabling under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  Ratings are assigned according to the manifestation of particular symptoms.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships).  Id. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, supra.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

According to DSM-IV, a score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." Id. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000). 

The Board must assess the competency, credibility and probative weight of the relevant evidence, both lay and medical, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Disability Rating Analysis

After full review of the record, the Board finds that the weight of the lay and medical evidence demonstrates that the Veteran's PTSD has not been productive of more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks for the entire period on appeal.  The Board concludes that a rating in excess of 30 percent is not warranted.

During the current appeal, the Veteran has undergone two VA psychiatric examinations.  In addition, he also receives outpatient treatment.  The symptoms shown at these VA examinations and the outpatient treatment sessions conducted during the current appeal are not supportive of a rating greater than the currently-assigned 30 percent evaluation for any portion of the appeal period.  

The Veteran was afforded a VA examination in August 2010.  At that time the Veteran denied having symptoms during the past year.  Upon examination, the Veteran's speech was clear, mood was neutral, affect was appropriate, thought process and content were unremarkable.  The Veteran denied having panic attacks, delusions, and hallucinations.  The Veteran also denied having obsessive/ritualistic behavior and the presence of homicidal or suicidal thoughts.  However, he stated that he threatened a neighbor who was inappropriate with his daughter.  He also stated that he had trouble with young punks and road rage and that he fought over a card game where a player cheated.  The Veteran stated "I get mad and get over it."  The Veteran did also endorse sleep impairment which he reported interferes with daily activity.  Memory was reported to be normal.  GAF score at that time was 65.

The examiner noted that the Veteran's diagnoses were bipolar disorder and PTSD.  He stated that the Veteran's mental conditions overlap and have negative interactions.  However, he indicated that the GAF was 65 for both mental conditions at that time.  The examiner determine that the Veteran's prognosis for improvement was fair as the Veteran's clinical chart noted some improvement with treatment and medications.

Regarding the Veteran's occupational and social functioning, the examiner indicated that the PTSD symptoms result in deficiencies in judgment, thinking, work and mood.  However, the examples provided referred to the Veteran's bipolar symptoms.  Specifically, he stated that bipolar symptoms of mania can have a negative impact on judgment, decision making, and poor impulse control and that any impaired thinking and judgment was related to bipolar influences.  He further stated the Veteran was quick to anger and take offense, and that poor impulse control and acting out occurs most likely if manic.  The examiner also indicated that the Veteran had reduced reliability and productivity based on the above reasoning.

The Veteran underwent another VA examination in February 2013.  At that time, it was noted that the Veteran remained married to his wife of 32 years and enjoyed caring for his grandchildren.  It was also stated that the Veteran enjoyed visiting friends with his wife, playing poker games, attending baby showers, and children's activities.  The examiner specifically noted that the Veteran socializes with friends four times a month.  The examiner noted that the Veteran enjoyed bowling and playing poker with friends, as well as listening to music and going to the casino.  

The Veteran was noted to have symptoms of depressed mood, anxiety, and chronic sleep impairment according to the February 2013 VA examination report.  The examiner also reported that the Veteran has nightmares.  Upon examination, the Veteran was oriented to person, place, and time.  His mood was euthymic.  He was calm and cooperative, and his affect was congruent with his mood.  Insight, judgment, and reasoning appeared intact, and there was no evidence of any perceptual disturbances, paranoia, or delusional thinking.  According to the examiner, there was no change in severity, frequency, and duration of mental condition since the last VA examination.  The examiner stated that the Veteran maintains meaningful relationships with generally good social functioning and has transient, mild, and expected reaction to psycho-social stressors.  The examiner also indicated that the Veteran's GAF score was 55.  

The examiner indicated that the Veteran had occupational and social impairment due to mild transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms are controlled by medication.  He added that the Veteran's mental condition would not rule out sedentary, structured occupational environment that accommodated physical limitations.

After carefully reviewing the evidentiary record, the Board finds that that weight of the evidence demonstrates that at no time during the rating period, has the Veteran's PTSD symptomatology more nearly approximated occupational and social impairment with reduced reliability and productivity, as required for a higher disability rating of 50 percent under Diagnostic Code 9411.  The Veteran's complaints and findings of depression, anxiety, sleep impairment, irritability, and poor memory throughout the appeal period are already contemplated in the currently assigned 30 percent disability rating.  Of note, however, the psychiatric evaluations have not demonstrated flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; or disturbances of motivation and mood resulting in occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the Veteran submitted various lay statements including a statement received in December 2013 from his wife.  She indicated that the VA examiner's determination was based on incorrect answers from the Veteran.  Specifically, she stated that the Veteran was not in a bowling league and that he is not social and is uncomfortable around crowds.  However, she also noted that he associates with close longtime friends and did not dispute his involvement with children's' and family activities nor involvement in a poker game.  VA treatment records also reflect that the Veteran is social.  According to a June 2007 VA treatment record, the Veteran reported that he spends time alone on his computer, or with friends when he is feeling stressed.  Additionally, a June 2013 VA treatment record reflects that the Veteran participated in a weekly poker game until that point.  Subsequent VA treatment records continue to reflect that the Veteran maintains a good relationship with his wife and extended family and enjoys spending time with his grandchildren.  Thus, the Board finds that while the Veteran may not currently be in a bowling league, the evidence of record reflects that any social impairment does not rise to the level of a 50 percent rating.  The Board finds that the Veteran's wife's statement that the Veteran is not social is inconsistent with her own statements as well as the other evidence of record, and statement is of limited probative value and is outweighed by the other competent and credible evidence of the level of social impairment.

The Board also notes that in May 2010, an examiner noted that the Veteran's concentration was mildly impaired and he drifted off intermittently.  At that time, it was further noted that the Veteran's thought processes were circumstantial, but goal directed.  The Board finds that this symptomatology represents an isolated incident and did not rise to the level of severity of a 50 percent rating.  Rather the evidence shows that typically the Veteran's speech is not characterized by a circumstantial, circumlocutory, or stereotyped pattern.  The Veteran's speech was within normal limits in the remaining VA outpatient examination record, as well as the 2011 and 2013 VA examination reports.  The evidence also shows that aside from May 2010, the Veteran's though processes have been normal.  Although the Veteran displayed difficulties in concentration and though process in May 2010, the weight of the evidence does not demonstrate that the Veteran has had impaired abstract thinking, impaired judgment or difficulty in understanding complex commands as to warrant a rating in excess of 30 percent.  VA outpatient treatment records and examination reports reflect that his judgment was within normal limits and deemed as fair.  The Board finds that the Veteran's service-connected PTSD does not result in impaired judgment or difficulty in understanding complex commands due to poor concentration to a degree consistent with a higher disability rating. 

Lay statements from the Veteran and his wife note that the Veteran suffers from memory loss.  Memory has consistently been assessed as normal in VA examination reports.  However, treatment records do reflect complaints and assessment of memory loss.  According to a February 2013 VA examination for aid and attendance or housebound status, the examiner indicated that the Veteran has mild, occasional memory loss.

VA treatment records consistently reflect that the Veteran has symptoms including nightmares, disrupted sleep, anxiety, and occasionally depression.  VA treatment records and examination reports also reflect that the Veteran also suffers from irritability.  It was noted in June 2013, that the Veteran had recently stopped participating in a regular weekly card game with friends, after he got into a fight with a young guy who "said something smart."  The clinician further stated that the Veteran tends to retaliate with excessive force if he feels threatened.  The Board acknowledges that that the Veteran suffers from irritability, however such episodes are either relatively infrequent, mild, or of short duration and appear to be a reaction to the provocations he describes.  Furthermore, VA treatment reports and examination reports state that the Veteran's impulse control is consistently intact.  

Similarly, the weight of the lay and medical evidence does not demonstrate that the current symptomatology rises to the level of occupational and social impairment with reduced reliability and productivity.  Review of the file shows the Veteran was awarded disability benefits by the Social Security Administration (SSA) effective from August 1999, per an SSA disability determination dated in October 1999.  The Veteran maintains that the disability was based on his diagnoses of bipolar disorder and PTSD.  Review of the medical records during the time of the disability determination shows diagnoses of schizoaffective disorder bipolar type and rule out bipolar disorder psychotic feature, manic.  However, while these records provide background information, they are not directly relevant for purposes of adjudicating the Veteran's current increased rating claim.  Although the SSA has found the Veteran to be unemployable, the findings of the SSA are not controlling in the adjudication of VA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

While the Veteran asserts he cannot work due to his PTSD, as discussed above, VA examination reports have consistently found only a mild to moderate impairment during the period on appeal.  Furthermore, the file was reviewed by a VA physician in August 2010 and February 2013, who noted the grant of disability benefits by SSA and that the Veteran last worked in 1995 or 1996 as a highway contractor painter.  It was further noted that the Veteran stopped working when he was jailed for fighting and fired.  However, according to the February 2013 VA examination report, the Veteran pursued worked without success due to poor economy during the period on appeal.  

There is also no evidence that tends to show the Veteran has difficulty in establishing and maintaining effective social relationships.  Although the Veteran's first marriage ended, he has been married to his second wife for over 32 years.  Overall, the Veteran reported having a good relationship with immediate family to VA outpatient examiners. 

The Board further finds that at no time during the rating period has the Veteran's PTSD symptomatology more nearly approximated occupational and social impairment with reduced reliability and productivity, as required for a higher disability rating of 50 percent under Diagnostic Code 9411.  The Veteran's complaints and findings of depression, anxiety, sleep impairment, irritability, and poor memory throughout the appeal period are already contemplated in the currently assigned 30 percent disability rating.  The Veteran's reported symptomatology does not render the Veteran's symptomatology more analogous to the criteria for a 50, 70, or 100 percent rating.  Although in the August 2010 VA examination report, the examiner stated that the Veteran had deficiencies in judgment, thinking, work and mood, as well as reduced reliability and productivity, the explanation provided referred to symptoms related to the Veteran's bipolar disorder and past symptomatology related to fighting and violence in the 1990's well outside of the appeal period.  However, the symptomatology and GAF score noted at that time reflected no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as chronic sleep impairment with nightmares, irritability, and anxiety.  Importantly, as noted above, in the February 2013 VA examination report, the examiner stated that the Veteran's PTSD resulted occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress, or symptoms controlled by medication.  

Although the Veteran also experiences depression, disturbances of mood and other components of the criteria for a 50 percent rating must affect his overall level of occupational and social functioning.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The Veteran's overall level of occupational functioning throughout the appeal period is relatively constant and not productive of occupational and social impairment with reduced reliability and productivity. 

Lastly, the Board notes that the Veteran's GAF scores throughout the pendency of his appeal.  VA outpatient treatment records reflect GAF scores between 52 and 65.  During the August 2010 and February 2013 VA examinations, the Veteran was assigned GAF scores of 65 and 55, respectively.  The Board finds that the GAF scores ranging from 52 to 65 are found to be consistent with the demonstrated symptomatology of record.  Such GAF scores are indicative of mild to moderate symptoms.  The Board finds that the preponderance of GAF scores show moderate or less severe symptoms and on the whole, the GAF scores do not support a rating in excess of 30 percent.

The classification of the level of psychiatric impairment, by words or by a GAF score, is a factor for consideration and not determinative of the percentage VA disability rating to be assigned.  The VA disability percentage rating is based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126(a).  Overall, the symptoms experienced by the Veteran are of similar duration, frequency, and severity as those described for the 30 percent rating.  

The ultimate determination as to the level of occupational and social impairment is an adjudicative determination.  Based on the above, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a 30 percent rating based on symptoms and the degrees of social and occupational impairment; therefore, a disability rating in excess of 30 percent for the service-connected PTSD is not warranted for any part of the rating period.  See 38 C.F.R. §§ 4.3, 4.7.

Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for an initial rating in excess of 30 percent have not been met at any time on appeal.  Accordingly, staged ratings are inapplicable.  See id.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the PTSD or left ear hearing loss for any part of the rating period.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2014).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  The Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria. Mauerhan at 443.  All the impairment and symptoms shown on the record during the period on appeal are either explicitly part of the schedular rating criteria or like or similar to examples or symptoms in the schedular rating criteria. The Veteran's PTSD has been manifested by chronic sleep impairment with nightmares, irritability, anxiety, depression, and mild memory loss.  These symptoms and degree of social and occupational impairment are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  In the absence of exceptional factors associated with the PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

In light of the foregoing, the Board finds that the Veteran's PTSD has not been productive of occupational and social impairment with reduced reliability and productivity or greater at any time on appeal.  The Board concludes that an initial rating in excess of 30 percent for PTSD is not warranted. 38 C.F.R. § 4.130, DC 9411.  The Board will address the Veteran's contentions regarding TDIU in the Remand section below.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on schedular and extraschedular bases.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 



ORDER

An initial rating in excess of 30 percent for PTSD is denied.


REMAND

New and Material Evidence

In May 2013, the Veteran filed a notice of disagreement with the RO's April 2013 determination regarding bipolar chemical disorder.  Accordingly, a Statement of the Case must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999). 

Earlier Effective Date

The Veteran seeks an earlier effective date for the grant of service connection for PTSD.  The Board notes that the Veteran's VBMS paperless appeals claims file is currently missing documents.  The missing documents include the September 1984, January 1986, and July 1988 rating decisions and the August 1988 notice letter.  These documents were part of the original paper claims file, as they are mentioned in a prior June 2007 rating decision.  These documents have not been scanned into the Veteran's paperless claims file.  Upon remand, these documents need to be located and scanned into the Veteran's VBMS paperless claims file.  

TDIU

Finally, the Veteran Board finds that the claim for a TDIU is inextricably intertwined with the service connection issue being referred above and the disposition of the TDIU claim must be deferred pending resolving these preliminary matters.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

Accordingly, the case is REMANDED for the following actions:

1.  Take all procedurally appropriate actions to locate all documents and records that were a part of the original claims folder prior to June 2007 and scan them into the Veteran's VBMS paperless claims file.

As noted above, the missing documents include:

a) September 1984 Rating decision
b) January 1986 rating decision
c) July 1988 Rating decision; and
d) August 1988 notice letter

Actions should include, but not be limited to, providing specific notice requesting the Veteran to provide any documents in his possession pertaining to his claim on appeal that are not currently in the rebuilt claims file, and providing reasonable assistance, to the extent appropriate, in obtaining documents from any potential sources identified by the Veteran.  Also, secure copies of all pertinent electronic records, to include copies of any administrative decisions, rating decisions, statements of the case, and supplemental statements of the case, and correspondence.

If these records cannot be located, the Veteran must be notified of such and afforded the opportunity to resubmit these documents, and a Formal Finding of Unavailability must be created.

2.  Issue a Statement of the Case on the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bipolar chemical disorder.  Only if the Veteran perfects an appeal should the claim be certified to the Board. 

3.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


